ESTES, Chief Judge.
This action came on for trial before the Court and a jury on February 12, 1968, both parties appearing by counsel; and the issues having been duly tried and the Court having charged the jury and submitted the case upon special issues under Rule 49, F.R.Civ.P., the jury rendered its verdict, finding “that at a time during the flight in question when the airplane was operating at an altitude above flight level 250 (25,000 feet) and the co-pilot was away from his station at the controls of the airplane, the defendant, Edwin George Duncan, did not put on and use his oxygen mask.” Such conduct of the defendant constituted a violation of a Safety Regulation of Civil Aeronautics published in 14 Code of Federal Regulations 121.333(c) (3), which states, in pertinent part:
“[I]f for any reason at any time it is necessary for one pilot to leave his station at the controls of the airplane when operating at flight altitudes above flight level 250 [25,000 feet], the remaining pilot at the controls shall put on and use his oxygen mask until the other pilot has returned to his duty station.”
As a result thereof, defendant became liable to the United States for a civil penalty as prescribed in 49 U.S.C. § 1471 (a) (1).
The Court finds and concludes that the defendant should be and is hereby assessed a civil penalty as provided in 49 U.S.C. § 1471(a) (1) in the amount of Seven Hundred Fifty ($750.00) Dollars. It is, therefore,
Ordered and adjudged that plaintiff, United States of America, do have and recover of and from defendant, Edwin George Duncan, said sum of Seven Hundred Fifty ($750.00) Dollars, with interest thereon as provided by law, and its costs of action.